PER CURIAM
Defendant appeals his conviction for delivery of, conspiracy to deliver and possession of methamphetamine and three counts of endangering the welfare of a minor. He assigns error to the trial court’s denial of his motion for judgment of acquittal. The evidence was sufficient to support the convictions.
Defendant also assigns error to the trial court’s imposition of sentence. The state concedes that the trial court erred in sentencing defendant under the “scheme or network” provision of OAR 253-04-004. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 701 (1991); State v. Medina, 111 Or App 108, 823 P2d 453 (1992).
Convictions affirmed; remanded for resentencing.